Judgment of the Supreme Court, Queens County, dated March 10, 1967 and made after a nonjury trial upon an agreed statement of facts, which judgment cancelled real estate taxes on plaintiff’s premises for the 1961-62 tax year, reversed, on the law, without costs, and complaint dismissed. The findings of fact below are affirmed. The property was acquired by plaintiff, which has tax-exempt status, on July 19, 1961, subsequent to the end of the period of time fixed for New York City assessment procedures, including closing of books and termination of hearings of aggrieved owners, and subsequent to actual commencement of the tax year on July 1, 1961. As of the time of acquisition, the time within which tax exemption could be effectuated for the 1961-62 tax year had expired. Brennan, Acting P. J., Rabin, Hopkins, Munder and Martuscello, JJ., concur.